NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

SAMMY JAMES DOUSE,                         )
DOC #990797,                               )
                                           )
             Appellant,                    )
                                           )
v.                                         )            Case No. 2D16-5425
                                           )
MIKE CARROLL, Secretary,                   )
DEPARTMENT OF CHILDREN                     )
AND FAMILIES,                              )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for Lee
County; Alane C. Laboda, Judge.

Sammy James Douse, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


MORRIS, BLACK, and BADALAMENTI, JJ., Concur.